     Case 5:19-cv-02397-JAK-SHK Document 16 Filed 01/21/21 Page 1 of 2 Page ID #:214




 1

 2

 3

 4

 5

 6

 7

 8

 9
10
                               UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12

13    TINA KRAUSS, an individual,                    No. 5:19-cv-02397-JAK-SHK
14
      Plaintiff,                                     ORDER RE STIPULATION OF
15                                                   DISMISSAL OF ENTIRE ACTION
      v.                                             WITH PREJUDICE (DKT. 15)
16

17
                                                     JS-6
   U.S. LEGAL SUPPORT, a Texas
18 Corporation, and DOES 1 THROUGH 10,
   inclusive,
19

20    Defendant.
21

22
             Based on a review of the Stipulation of Dismissal of Entire Action with Prejudice
23
      (the “Stipulation” (Dkt. 15)), sufficient good cause has been shown for the requested
24
      relief. Therefore, the Stipulation is APPROVED, and the claims and causes of action
25
      asserted herein by Plaintiff Tina Krauss are DISMISSED WITH PREJUDICE, with each
26
      party to bear its own attorney’s fees and costs. In light of the foregoing, the hearing
27
      previously scheduled for January 25, 2021, is vacated.
28
     Case 5:19-cv-02397-JAK-SHK Document 16 Filed 01/21/21 Page 2 of 2 Page ID #:215




 1

 2
      IT IS SO ORDERED.

 3
        January 21, 2021
 4
              DATE                              John A. Kronstadt
 5                                              United States District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
